Citation Nr: 0616512	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder for 
Department of Veterans Affairs (VA) compensation purposes.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1996 to November 
2000.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    


FINDINGS OF FACT

1.	The veteran incurred injuries to teeth numbers 8, 9, and 
10 during an active duty training exercise in 1997.  

2.	The RO service connected the veteran's teeth numbers 8, 9, 
and 10 for treatment purposes in an April 2001 rating 
decision.  

3.	The veteran has current residuals of the in-service dental 
injuries.   


CONCLUSION OF LAW

Service connection for injured teeth, numbers 8, 9, and 10, 
for compensation purposes is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

Since April 2001, the veteran has been service connected for 
entitlement to VA dental treatment for teeth numbers 8, 9, 
and 10.  The veteran now claims entitlement to service 
connection for VA disability compensation purposes as well.  
For the reasons set forth below, the Board agrees with his 
claim.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  See 38 C.F.R. § 
3.381.  But missing teeth are compensable for rating purposes 
where the loss results from "bone loss through trauma or 
disease such as osteomyelitis[.]"  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 (2005). 

The record is clear that the veteran had in-service dental 
injuries.  Service dental records show that the veteran 
fractured teeth numbers 8, 9, and 10 during a training 
exercise in 1997.  The record is also clear that the veteran 
has current residuals of this injury.  A June 2001 VA dental 
examination found teeth numbers 8, 9, and 10 - those injured 
in service - with coronal fractures and apical external root 
resorption.  
The examiner stated that tooth number 8 also had root canal 
therapy.  As these disorders are residuals of the in-service 
injury, the Board finds the veteran's claim to be 
meritorious.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Codes 
9900-9916.  








	

ORDER

Entitlement to service connection residuals of trauma to 
teeth 8, 9, and 10 for compensation purposes is granted.     



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


